DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 06/10/2022.	
3.	Claims 1-12, 14-15 are pending. Claims 7-9, 14-15 are under examination on the merits. Claim 15 is newly added. Claim 13 is previously cancelled.  Claims 1-6, 10-12 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive, thus claims 7-9, 14-15 stand rejected as set forth in Office action dated 12/10/2021 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 7-9, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hynes et al. (The Action of Elementary Fluorine upon Organic Compounds. XXVI. The Direct Fluorination of Some Perfluoroalkyl-s-triazines, J. Am.Chem.Soc., 85, 83-86,1963, hereinafter “Hynes”). 
	
	Regarding claims 7-9,14-15: Hynes discloses the direct vapor-phase fluorination of tris-(trifluoromethyl)- and tris-(pentafluoroethyl-s-triazines under a variety of operating conditions (Page 83, Abstract, lines 1-2) such (F2:(CF3CN)2:N2) to obtained (CF3)2NF in fraction 4 and NF(CF3)-(C2F5) in fraction 6 or (C2F5)2NF in fraction 9 in the air (i.e., inert gas) as shown below (Page 85, left Col., Table II). 

    PNG
    media_image1.png
    412
    628
    media_image1.png
    Greyscale

  
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 7-9, 14-15 are rejected under 35 U.S.C. 103(a)(1)  as being unpatentable over Ukil et al. (WO 2014/135680 A1, hereinafter “Ukil”) in view of The Action of Elementary Fluorine upon Organic Compounds. XXVI. The Direct Fluorination of Some Perfluoroalkyl-s-triazines, J. Am.Chem.Soc., 85, 83-86,1963, hereinafter “Hynes”) as further evidenced by Barbara H. Minor (US Pat. No. 5,441,659, hereinafter “Minor”).

	Regarding claims 7-9,14-15: Ukil teaches a power line protection system with a current meter for monitoring the current in the protected power line and with a circuit breaker (Page 3, lines 17-21), wherein the current meter comprises a sensor for monitoring a direct current component in the current transmitted and comprises an analyzer testing the direct current component for a test condition which causes a control signal to be sent to the circuit breaker in a following step, characterized in that the sensor for monitoring the direct current component is a fiber optic current sensor (Page 4, lines 29-31), wherein the current sensor is installed in a housing comprising a dielectric insulation medium, in particular a dielectric insulation gas, which comprises an organofluorine compound selected from the group consisting of: a fluoroether, an oxirane, a fluoroamine, a fluoroketone, a fluoroolefin; and mixtures and/or decomposition products thereof (Page 10, lines 11-22), wherein the term "fluoroamine" encompasses both hydrofluoroamines and perfluoroamines (Page 10, lines 27-29). Ukil does not expressly teach the composition comprising NF(CF3)-(C2F5).
	However, Hynes teaches the direct vapor-phase fluorination of tris-(trifluoromethyl)- and tris-(pentafluoroethyl-s-triazines under a variety of operating conditions (Page 83, Abstract, lines 1-2) such (F2:(CF3CN)2:N2) to obtained (CF3)2NF in fraction 4 and NF(CF3)-(C2F5) in fraction 6 as shown below (Page 85, left Col., Table II).  As further evidenced by the specification of Minor that had recognized the composition of fluoroamine (azeotropic or azeotrope-like compositions, Col. 1, lines 61-68 to Col. 2, lines 1-12) is very useful as refrigerants, cleaning agents, expansion agents for polyolefins and polyurethanes, aerosol propellants, heat  transfer media, gaseous dielectrics, fire extinguishing agents, power cycle working fluids, polymerization media, particulate removal fluids, carrier fluids, buffing abrasive agents, and displacement drying agents (Col. 2, lines 49-55). 


    PNG
    media_image1.png
    412
    628
    media_image1.png
    Greyscale

In an analogous art of composition comprising fluoroamine, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the composition of hydrofluoroamines or  perfluoroamines by Ukil, so as to include the composition comprising NF(CF3)-(C2F5) as taught by Hynes, can be useful as gaseous dielectrics as further evidenced by Minor (Col. 1, lines 61-68 to Col. 2, lines 1-12), and would have been motivated to do so with reasonable expectation that this would result in providing azeotropic or azeotrope-like compositions which are very useful as refrigerants, cleaning agents, expansion agents for polyolefins and polyurethanes, aerosol propellants, heat  transfer media, gaseous dielectrics, fire extinguishing agents, power cycle working fluids, polymerization media, particulate removal fluids, carrier fluids, buffing abrasive agents, and displacement drying agents as suggested by Minor (Col. 2, lines 49-55). 
Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, could easily conceive of NF(CF3)-(C2F5) as a fluoroamine component in composition without the exercise of inventive skill, namely  simple substitution of one known element (i.e., a fluoroamine component) for another to obtain predictable results with a reasonable expectation of success. 
Response to Arguments
10.	Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive,
	In response to the Applicant's argument that Hynes does not disclose “at least one further compound selected from the group consisting of an inert gas.
The Examiner respectfully disagrees. The initial sample purification is conducted at specific molar ratio of F2, and N2. One having ordinary skill the art would have recognized that the final principal component in Table II contains air (i.e., inert gas) since the rectification is not in vacuum. 

In response to the Applicant's argument that the broad genus disclosed by Ukil does not render the claimed species as obvious.
The Examiner respectfully disagrees. Ukil does not expressly teach the composition comprising NF(CF3)-(C2F5). However, Hynes teaches the direct vapor-phase fluorination of tris-(trifluoromethyl)- and tris-(pentafluoroethyl-s-triazines under a variety of operating conditions (Page 83, Abstract, lines 1-2) such (F2:(CF3CN)2:N2) to obtained (CF3)2NF in fraction 4 and NF(CF3)-(C2F5) in fraction 6 as shown below (Page 85, left Col., Table II). As further evidenced by the specification of Minor that had recognized the composition of fluoroamine (azeotropic or azeotrope-like compositions, Col. 1, lines 61-68 to Col. 2, lines 1-12) is very useful as refrigerants, cleaning agents, expansion agents for polyolefins and polyurethanes, aerosol propellants, heat  transfer media, gaseous dielectrics, fire extinguishing agents, power cycle working fluids, polymerization media, particulate removal fluids, carrier fluids, buffing abrasive agents, and displacement drying agents (Col. 2, lines 49-55). Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, could easily conceive of NF(CF3)-(C2F5) as a fluoroamine component in composition without the exercise of inventive skill, namely  simple substitution of one known element (i.e., a fluoroamine component) for another to obtain predictable results with a reasonable expectation of success. 

In response to the Applicant's argument that a key feature of the disclosed compound is the fluoroamine (F-N) functional group that is bonded to a selection of fluorinated alkyl groups. Minor does not disclose this functionality.
The Examiner respectfully disagrees. As further evidenced, Minor had recognized the composition of fluoroamine (azeotropic or azeotrope-like compositions, Col. 1, lines 61-68 to Col. 2, lines 1-12) is very useful as refrigerants, cleaning agents, expansion agents for polyolefins and polyurethanes, aerosol propellants, heat  transfer media, gaseous dielectrics, fire extinguishing agents, power cycle working fluids, polymerization media, particulate removal fluids, carrier fluids, buffing abrasive agents, and displacement drying agents (Col. 2, lines 49-55). Thus, in an analogous art of composition comprising fluoroamine, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the composition of hydrofluoroamines or  perfluoroamines by Ukil, so as to include the composition comprising NF(CF3)-(C2F5) as taught by Hynes, can be useful as gaseous dielectrics as further evidenced by Minor (Col. 1, lines 61-68 to Col. 2, lines 1-12). The closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art by Hynes, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus. See, e.g., Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (and cases cited therein). Cf.Baird, 16 F.3d at 382-83, 29 USPQ2d at 1552 (disclosure of dissimilar species can provide teaching away).

	In response to the Applicant's argument that the preamble “consisting essentially of,” additional compounds in fraction 4 or 6 are excluded from claim 15. 
The Examiner respectfully disagrees. The present claim 15 “consisting essentially of” language does not necessarily exclude its corresponding known unsaturated additional compound because “consisting essentially of” renders the composition open to the inclusion of unspecified ingredients which do not materially affect the basic and novel characteristics of the composition, see Exparte Davis et al. (Bd of Appeals), 80 USPQ 448. Applicants have not submitted factual evidence showing that the its corresponding known unsaturated additional compound  materially affects the instant invention. Furthermore, Hynes  clearly teaches that corresponding known unsaturated additional compound can be further separated by analytical chromatography as shown below (Page 85, left Col., 4th para, lines 1-5).  

    PNG
    media_image2.png
    145
    279
    media_image2.png
    Greyscale
 

           
    PNG
    media_image3.png
    51
    278
    media_image3.png
    Greyscale


The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention composition and show the product is actually different from and unexpectedly better than the teachings of the references. No evidence by the way of declaration in this regard has been presented.

11.	  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/18/2022